Citation Nr: 1703109	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 16, 2014, on an extra-schedular basis.

REPRESENTATION

Veteran represented by:	Amberleigh N. Johnson, Attorney


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1995.
This matter comes before the Board of Veteran's Appeals (Board) from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2015 rating decision, the Veteran was granted entitlement to a TDIU effective April 16, 2014.  In a February 2016 decision, the Board remanded the issue of entitlement to a TDIU prior to that date for further development.  In August 2016, the Director of Compensation Service (Director) denied entitlement to a TDIU prior to April 16, 2014, on an extra-schedular basis.


FINDING OF FACT

The Veteran's service-connected disabilities have prevented him from securing or following a substantially gainful occupation from May 1, 2009.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from May 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Entitlement to a TDIU prior to April 16, 2014

The Veteran filed a claim for a TDIU in January 2009 asserting that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

The Board cannot consider entitlement to a TDIU on an extra-schedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extra-schedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for a TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6-96 (1996).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Prior to April 16, 2014, the Veteran was service connected for a lumbar spine disability, evaluated as 20 percent disabling effective April 17, 2001, which was increased to 40 percent disabling effective February 5, 2009; radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective September 23, 2008, which was increased to 20 percent disabling effective April 26, 2012; and tinnitus, evaluated as 10 percent disabling since April 8, 2010.  The combined evaluation for compensation was 30 percent effective September 23, 2008, which was increased to 50 percent disabling effective February 5, 2009, and 60 percent disabling effective April 26, 2012.  Entitlement to a TDIU was established on a schedular basis effective April 16, 2014.

The Veteran indicated in a January 2009 TDIU application that he last worked full-time as a youth pastor in July 2003.  He reported having completed four years of college, with a Master of Divinity in Practical Theology.  The Veteran indicated that he was currently working 20 hours a week as a minister.  He also indicated that, because of his back condition, he had not worked as a substitute teacher since March 2008 and had not worked as a bus driver since December 2007.

In March 2009, VA received a statement from the Veteran, which indicated that he has not worked full-time since March 2007.  He wrote, "Effective May 1, 2009, I have been forced to resign the only other work I have had as a Pastor due to the continued deterioration of my current service related injury."  A similar March 2009 letter addressed to the board members of his parish reflects the Veteran's plan to step down as a pastor due to his back pain.

In April 2009, VA received lay statements from the Veteran's son, daughter-in-law, mother, and coworker, as well as statements from a parishioner at his church, and an employer.  These statements all support the general premise that the Veteran's back pain has limited his quality of life and his ability to work.

A VA Form 21-4192 received in April 2009 and in May 2009 from his parish indicated that the Veteran "resigned due to back problems."  These forms also reported that the Veteran last worked May 3, 2009, and lost four to six weeks of work in the previous 12 months due to his disability.

The Veteran's reports and numerous buddy statements in support of his claim are consistent with the medical evidence of record.  Notably, in a February 5, 2009 clinical record from the Veteran's primary care physician of over five years at the Hampton VA Medical Center stated that the Veteran "has considerable difficulty to bend more than 30 degrees as if to tie his shoes.  His wife has to tie his shoes for him.  He cannot rotate right or left and is essentially disabled from anything physical.  He is unemployable because of his limitations."  Further, in support of the Veteran's appeal, the physician, Dr. R.D., drafted a note in February 2009, which indicated that the Veteran has a "marked reduction in his lumbar flexibility." 

An April 2009 statement from a different VA physician, Dr. J.B., supports Dr. R.D.'s findings.  Dr. J.B. explained that the Veteran has "severe limitation to range of motion of the lumbar spine."  The note reflects lumbar ROM measurements, including flexion to 10 degrees and extension to 0 degrees.

The Veteran was provided a VA audiology examination in June 2010 for his tinnitus.  The examiner documented the Veteran's statements that his tinnitus has impacted his occupational functioning and daily activities by making it hard to sleep at times and interfering with his concentration.

A VA examination was conducted in April 2012, where the Veteran stated that his back symptoms manifest into a constant, dull to throbbing pain, which increase with prolonged walking or standing, and lifting or carrying more than 15 pounds.  The examiner indicated that the Veteran's back condition impacts his ability to work.  The examiner noted that the Veteran retired from full-time work in 2009 as a minister.  The examiner also noted that the Veteran last worked part time as a marketing director at Chick-fil-A about 6 months ago, less than 10 hours a week.

The issue of entitlement to a TDIU on an extra-schedular basis was appropriately referred to the Director, and, in an August 2016 memorandum, the Director found that none of the available evidence supports the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity prior to April 16, 2014.

Based on the findings presented above, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him prior to April 16, 2014.  He had significant experience as an aircraft mechanic during his service in the Air Force, and had experience primarily as a minister after his retirement from service.  Further, the Veteran has credibly reported, and medical evidence has duly noted, his significant physical limitations due to service-connected lumbar spine condition.  Although the Veteran reported that he had worked at Chick-fil-A at some point, this employment was only part-time and is not substantial.  Therefore, all doubt is resolved in favor of the Veteran, and the Board finds that the evidence supports a finding of a TDIU on an extra-schedular basis for the period from May 1, 2009 to April 15, 2014.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a TDIU is granted from May 1, 2009 to April 15, 2014, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


